TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00592-CR




                                    Lesley Hunt, Appellant

                                               v.

                                 The State of Texas, Appellee



  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT
         NO. 2000-091, HONORABLE DON B. MORGAN, JUDGE PRESIDING




              Counsel for appellant has filed a motion to permanently abate this appeal because of

appellant’s death. Tex. R. App. P. 7.1(a)(2). The motion is granted.

              The appeal is permanently abated.




                                             __________________________________________

                                             Mack Kidd, Justice

Before Justices Kidd, Yeakel and Patterson

Permanently Abated

Filed: January 17, 2002

Do Not Publish